Name: Commission Regulation (EEC) No 1065/88 of 22 April 1988 fixing the sluice-gate prices and levies for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 104/14 Official Journal of the European Communities 23 . 4. 88 COMMISSION REGULATION (EEC) No 1065/88 of 22 April 1988 fixing the sluice-gate prices and levies for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 3906/87 (2), and in particular Articles 8 and 12 ( 1 ) thereof, market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is being fixed ; Whereas, since a new sluice-gate price has been fixed trends in world market prices for feed grain must be taken into account in fixing the levies ; Whereas, in the case of pigment products, in respect of which the rate of duty has been bound within GATT, the levies should be limited to the amounts resulting from that binding ; Whereas Commission Regulation (EEC) No 616/86 of 28 February 1986 on the application of import levies on pigmeat products from Portugal (6) suspended the applica ­ tion of import levies on pigmeat products from Portugal owing to the minimal difference between the prices obtaining in the Community on the one hand and in Portugal on the other hand ; whereas the situation still pertains ; Whereas Council Regulation (EEC) No 2658/87 Q, as last amended by Regulation (EEC) No 1058/88 (8), introduced from 1 January 1988 a new 'combined nomenclature' meeting the requirements of both the Common Customs Tariff and the Community's statistics of foreign trade and replacing the previous nomenclature ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Whereas sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/75, must be fixed in advance for each quarter in accordance with the methods of calculation laid down in Commis ­ sion Regulation (EEC) No 2083/87 of 15 July 1987 fixing the levies and sluice-gate prices on pigmeat (3) ; Whereas, since sluice-gate prices and levies for pigmeat were last fixed by Commission Regulation (EEC) No 122/88 (4) for the period 1 February to 30 April 1988 , they must be fixed anew for the period 1 May to 31 July 1988 ; whereas such prices and levies should in principle be fixed by reference to feed grain prices for the period 1 November 1987 to 31 March 1988 : HAS ADOPTED THIS REGULATION Whereas, when the sluice-gate price applicable from 1 November, 1 February and 1 May is being fixed, trends in world market prices for feed grain are to be taken into account only if the value of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used in calculating the sluice-gate price for the preceding quarter ; whereas this minimum was fixed by Council Regulation (EEC) No 2766/75 (*), as last amended by Regulation (EEC) No 3906/87, at 3 % ; Whereas the value of the quantity of feed grain varies by more than 3 % from that used for the preceding quarter ; whereas trends in world market prices for feed grain must therefore be taken into account when fixing sluice-gate prices for the period 1 May to 31 July 1988 ; Whereas, when the levies applicable from 1 November, 1 February and 1 May are being fixed, trends in world Article 1 1 . For the period 1 May to 31 July 1988, the sluice-gate prices and the levies provided for in Articles 12 and 8 respectively of Regulation (EEC) No 2759/75 for the products specified in Article 1 ( 1 ) of that Regulation shall be as shown in the Annex. 2. Provided that, in the case of products falling within any of subheadings 0206 30 21 , 0206 30 31 , 0206 41 91 , 0206 49 91 , 1501 00 11 , 1601 00 10, 1602 10 00, ') UJ INO L LoL, 1 . 11 . ly / i , n. 1 . (2) OJ No L 370, 30 . 12. 1987, p. 1 (3) OJ No L 195, 16 . 7. 1987, p. 15 (4) OJ No L 14, 19 . 1 . 1988 , p. 5 . OT Nn T. ?RT 1 11 197S r, (*) OJ No L 58, 1 . 3 . 1986, p. 45. 0 OJ No L 256, 7. 9 . 1987, p. 1 . (8) See page 1 of this Official Journal . Official Journal of the European Communities No L 104/ 1523 . 4. 88 application of the levies specified in paragraphs 1 and 2 shall be suspended. Article 2 This Regulation shall enter into force on 1 May 1988 . 1602 20 90 or 1602 90 10 , in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. 3 . For imports from Portugal of products specified in paragraph 1 and in free circulation in that Member State, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 1988 . For the Commission Frans ANDRIESSEN Vice-President No L 104/ 16 Official Journal of the European Communities 23 . 4. 88 ANNEX to the Commission Regulation of 22 April 1988 fixing the sluice-gate prices and levies on pigmeat CN code Sluice-gate price(ECU/100 kg) Amount of levies (ECU/100 kg) Conventional rate of duty bound within GAIT (%) 0103 91 10 67,33 60,42 0103 92 11 57,26 51,39  0103 92 19 67,33 60,42  0203 11 10 87,55 78,57  0203 12 11 126,95 113,93 ,  0203 12 19 98,06 88,00  0203 19 11 98,06 88,00  0203 19 13 141,83 127,29 !- 0203 19 15 76,17 68,36 0203 19 55 141,83 127,29 0203 19 59 141,83 127,29 0203 21 10 87,55 78,57 0203 22 11 126,95 113,93 0203 22 19 98,06 88,00 0203 29 1 1 98,06 88,00 0203 29 13 141,83 127,29 0203 29 15 76,17 68,36 ' 0203 29 55 141,83 127,29 0203 29 59 141,83 127,29 0206 30 21 105,94 95,07 7 0206 30 31 77,04 69,14 4 0206 41 91 105,94 95,07 7 0206 49 91 "77,04 69,14 4 0209 00 1 1 35,02 31,43  0209 00 19 38,52 34,57  ' 0209 00 30 21,01 18,86  0210 1111 126,95 113,93  0210 11 19 98,06 88,00  0210 1131 246,89 221,57  0210 11 39 194,36 174,43  0210 12 11 76,17 68,36  ' 0210 12 19 126,95 113,93  0210 19 10 1 12,06 100,57  0210 19 20 122,57 110,00  0210 19 30 98,06 88,00  0210 19 40 141,83 . 127,29  0210 19 51 141,83 127,29  0210 19 59 141,83 127,29  0210 19 60 194,36 174,43  0210 19 70 - 244,26 219,22  0210 19 81 246,89 221,57  0210 19 89 246,89 221,57  02109031 105,94 95,07  0210 90 39 77,04 69,14  1501 00 11 28,02 25,14 3 1501 00 19 28,02 25,14  1601 00 10 122,57 126,50 24 1601 00 91 205,74 214,76  Official Journal of the European Communities No L 104/ 1723 . 4. 88 CN code Sluice-gate price(ECU/100 kg) Amount of levies (ECU/1 GO kg) Conventional rate of duty bound within GATT (%) 1601 00 99 140,08 142,23 1602 10 00 98,06 108,79 26 1602 20 90 113,82 153,15 25 1602 41 10 214,50 219,71  1602 42 10 179,48 181,11  1602 49 11 214,50 219,71  1602 49 13 179,48 181,11  1602 49 15 179,48 181,11  1602 49 19 118,19 120,20  1602 49 30 98,06 108,79  1602 49 50 58,66 77,04  1602 90 10 113,82 153,15 26 1602 90 51 118,19 120,20  1902 20 30 58,66 77,04